Citation Nr: 0723543	
Decision Date: 07/30/07    Archive Date: 08/14/07

DOCKET NO.  02-22 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for chronic hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




INTRODUCTION

The veteran, the appellant in this case, served on active 
duty from January 1970 to August 1972.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, 
which, in pertinent part, denied the veteran's claim for 
service connection for hepatitis.  

The veteran also submitted a timely notice of disagreement to 
that part of the July 2002 rating decision that granted 
service connection for bilateral hearing loss and assigned a 
noncompensable rating.  The veteran appealed for the 
assignment of a higher (compensable) initial rating for his 
hearing loss.  The Board remanded this latter issue in 
December 2004 to provide the veteran a statement of the case 
(SOC) addressing that matter and an opportunity to perfect 
his appeal.  The SOC was issued in March 2006.  However, the 
veteran never perfected the appeal for an initial compensable 
rating for hearing loss by filing a substantive appeal (e.g., 
VA Form 9).  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2006); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, entitlement to an initial compensable rating for 
hearing loss is not in appellate status.  


FINDINGS OF FACT

1.  The veteran, the appellant in this case, served on active 
duty from January 1970 to August 1972.  

2.  On July 2, 2007, the Board was notified by the RO in 
Reno, Nevada, that the appellant died in June 2007. 




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2006).


ORDER

The appeal is dismissed.



___________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


